DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

 	In claim 1 line 8, “the conductive top layer” has been changed to “the electrically conductive top layer”.
 	In claim 5, line 3, “the at least one dielectric layer” has been changed to “the at least one electrically insulating dielectric layer”.
electrically insulating dielectric layer”.
 	In claim 10 line 9, “the conductive top layer” has been changed to “the electrically conductive top layer”.
 	In claim 13, line 3, “the at least one dielectric layer” has been changed to “the at least one electrically insulating dielectric layer”.
 	In claim 16, line 1, “the at least one dielectric layer” has been changed to “the at least one electrically insulating dielectric layer”.
 	In claim 19 line 8, “the conductive top layer” has been changed to “the electrically conductive top layer”.
 	In claim 21, line 1, “the at least one dielectric layer” has been changed to “the at least one electrically insulating dielectric layer”.

Allowable Subject Matter
Claims 1, 4-5, 8-10, 12-13, 16-19 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 1, 10 and 19: 
The prior art does not teach or suggest a metal-core printed circuit board (MCPCB) apparatus or a method of generating an ultra-narrow, high-current pulse driver with a MCPCB comprising: a metal heat sink layer; an electrically conductive top layer having a trace and a via not extending above the electrically conductive top layer, a thickness of the metal heat sink layer being greater than the thickness of the 
Regarding claims 4-5, 8-9, 12-13, 16-18 and 21, these claims are allowed based on their dependence on the allowable independent claims 1, 10 and 19 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kobayashi et al. (US PG. Pub. 2016/0366757) discloses a printed circuit board and electronic device.
Kasashima et al. (US PG. Pub. 2016/0192473) discloses a circuit board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN T SAWYER/Primary Examiner, Art Unit 2847